Citation Nr: 0709430	
Decision Date: 03/30/07    Archive Date: 04/16/07

DOCKET NO.  02-00 912	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for right eye retinal 
detachment. 

2.  Entitlement to service connection for left ear hearing 
loss. 

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for prostate cancer. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Rose, Counsel 


INTRODUCTION

The veteran had periods of active duty from January 28, 1991 
to March 29, 1991, and active duty for training (ACDUTRA) and 
inactive duty for training (INACDUTRA) with the Air National 
Guard, to include a period from September 15, 1981 to March 
31, 2000.

This matter arises from a July 2001 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  In November 2003, the Board remanded 
the case for further development. The case has since returned 
to the Board.  The veteran's motion for advancement on the 
docket was granted in February 2007.  

In May 2002, the veteran presented testimony at a 
videoconference hearing before  a Veterans Law Judge (VLJ), 
Thomas J. Dannaher.  The veteran testified again in February 
2007 at a central office hearing before an acting VLJ, Ronald 
W. Scholz.  Consequently, this is a decision by a panel of 
three Veterans Law Judges. See 38 U.S.C.A. § 7102, 7107(c).  

The issues of service connection for prostate cancer, left 
ear hearing loss, and tinnitus are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.





FINDING OF FACT

The evidence demonstrates that the veteran's right eye 
retinal detachment is related to service.


CONCLUSION OF LAW

Right eye retinal detachment was incurred in service.  38 
U.S.C.A. §§ 101, 1110, 1131, 5103-5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.6, 3.203, 3.303 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA is required to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  VA must also request that the claimant provide 
any evidence in the claimant's possession that pertains to 
the claim.

Following a November 2003 Board remand, the veteran was 
provided with the notice required by the VCAA in a December 
2004 letter.  The December 2004 letter informed the veteran 
to send any pertinent evidence in his possession, informed 
him of the evidence required to substantiate the claim, the 
information required from him to enable VA to obtain evidence 
on his behalf, the assistance that VA would provide to obtain 
evidence on his behalf, and that he should submit such 
evidence or provide VA with the information necessary for VA 
to obtain such evidence on his behalf.  

All available evidence pertaining to the veteran's claims has 
been obtained.  The claims folder contains hearing 
transcripts, statements from the veteran, service medical 
records, service personnel records, VA treatment records, 
including VA examination reports, private medical records, 
the veteran's DD214, and statements from the veteran in 
support of his claims.  Neither the veteran nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  The Board is also unaware 
of any such evidence.  Therefore, the Board is satisfied that 
VA has complied with its duty to assist the veteran in the 
development of the facts pertinent to his claims.

The record reflects that the originating agency readjudicated 
the veteran's claim following the provision of the required 
notice and the completion of all indicated development of the 
record.  There is no reason to believe that the ultimate 
decision of the originating agency on the merits of the claim 
would have been different had complete VCAA notice been 
provided at an earlier time.

In light of the Board's grant, the agency of original 
jurisdiction will be responsible for addressing any notice 
defect with respect to the rating and effective date elements 
when effectuating the award of service connection for right 
eye retinal detachment.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006). 

II.  Service Connection

Generally, service connection may be granted for disability 
resulting from injury or disease incurred in the line of 
active duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303(a) (2006).  The term "active military, naval, 
or air service" includes active duty, any period of ACDUTRA 
during which the individual concerned was disabled or died 
from a disease or injury incurred or aggravated in line of 
duty; and any period of INACDUTRA during which the individual 
concerned was disabled or died (i) from an injury incurred or 
aggravated in line of duty; or (ii) from an acute myocardial 
infarction, a cardiac arrest, or a cerebrovascular event 
occurring during such training.  38 U.S.C.A. § 101(24) (West 
2002); 38 C.F.R. § 3.6(a) (2006).

The term "active duty for training", or ACDUTRA, is, inter 
alia, full-time duty in the Armed Forces performed by 
Reserves for training purposes.  38 U.S.C.A. § 101(22); 38 
C.F.R. § 3.6(c).  The term "inactive duty for training" , 
or INACDUTRA, means, inter alia, duty other than full-time 
duty prescribed for Reserves or the National Guard of any 
state.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).

Service connection is not warranted for diseases unless the 
individual was on ACDUTRA or INACDUTRA at the time of the 
disablement or death due to the injury or disease.  See 
Brooks v. Brown, 5 Vet. App. 484, 485 (1993); VAOPGCPREC 86- 
90.  "Injury" is defined as harm resulting from some type 
of external trauma and "disease" is defined as harm 
resulting from some type of internal infection or 
degenerative process.

Under the regulations, active military, naval, or air service 
includes any period of active duty for training (ACDUTRA) 
during which the individual concerned was disabled or died 
from a disease or injury incurred in or aggravated in line of 
duty, or any period of inactive duty training (INACDUTRA) 
during which the individual concerned was disabled or died 
from injury incurred in or aggravated in line of duty.  38 
U.S.C.A. § 101(21) and (24); 38 C.F.R. § 3.6(a) and (d).    
Presumptive periods do not apply to ACDUTRA or INACDUTRA.  
Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  Thus, 
service connection may be granted for disability resulting 
from disease or injury incurred or aggravated while 
performing ACDUTRA, or from an injury incurred or aggravated 
while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 
1110, 1131.

Only service department records can establish if and when a 
person was serving on active duty, active duty for training, 
or inactive duty training.  Cahall v. Brown, 7 Vet. App. 232, 
237 (1994).  Service department records are binding on VA for 
purposes of establishing service in the U.S. Armed Forces.  
Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); see also 38 
C.F.R. § 3.203 (2006), limiting the type of evidence accepted 
to verify service dates.

Right Eye Retinal Detachment

The veteran contends that he injured his right eye during 
ACDUTRA on September 22, 1984, resulting in a detached 
retina.  Specifically, the veteran indicated that his right 
eye injury occurred as a result of intense high G maneuvers 
during simulated combat in an ANG F-4 fighter interceptor.  
He testified to both VLJs that his right eye became 
symptomatic after the flight and that he sought treatment the 
next day.  The veteran is not claiming that his right eye 
injury occurred during active service.  Therefore, the Board 
must first establish that the veteran was in fact, on ACDUTRA 
and performing the duties claimed by the veteran.  

Air National Guard records confirmed that the veteran flew on 
September 22, 1984.  Following a Board remand in November 
2003, VA obtained a copy of the veteran's Air National Guard 
records.  Included in the records is a Mission Flight Data 
Document, documenting that the veteran flew .5 hours on 
September 22, 1984.  Personal data records also note that the 
veteran flew on September 22, 1984.  No service records 
contradict these facts.      

Private medical records from Tulane Medical Center indicated 
that the veteran received treatment for a right eye retinal 
detachment on September 23, 1984, the day after he flew on 
ACDUTRA.  An operative report dated September 23, 1984 
indicated that the veteran underwent a pseudophakic 
rhegmatogenous retinal detachment, right eye.  

Although the evidence demonstrates that the veteran flew on 
September 22, 1984 and underwent a right eye retinal 
detachment the following day, there are conflicting medical 
opinions as to the cause of the retinal detachment.  

An etiology opinion from a January 2005 VA examination report 
indicated that the detached retina was not due to any in-
service event.  The physician stated that there was no 
history of trauma in the military service which would have 
predisposed the veteran's right eye to retinal detachment.  
The January 2005 VA physician also noted that the veteran 
underwent cataract surgery about five years previous to the 
development of the detachment.  It appears that the physician 
was making a causal connection between the detached retina 
and the prior cataract surgery.  The Board notes that in fact 
a cataract surgery was performed in January 1984, or 
approximately nine months prior to the detached retina.  
Although the report indicated that the claims file was 
reviewed, the physician failed to address the veteran's 
primary contention that the high G forces from flying in the 
F-4 Interceptor caused his retinal detachment.  The physician 
also failed to explain why the detachment surgery occurred 
one day after the veteran flew in the F-4 Interceptor while 
on ACDUTRA.  

Absent any discussion of the prior day's flight, misstating 
the date of the prior cataract surgery by more than four 
years, and failure to provide any rationale for linking the 
veteran's detached retina to the prior cataract surgery, the 
Board finds the January 2005 VA physician's opinion to be of 
limited probative value.

The only other etiological opinion is from the veteran, who 
is a physician.  The veteran asserted on a number of 
occasions that the high G forces from flying in the F-4 
Interceptor caused his retinal detachment.  The veteran's 
opinion is supported in the record as the service personnel 
records confirm the flying exercise occurred the day before 
the right eye retina detachment surgery.  The surgical 
intervention occurring within one day of the flight exercise 
supports the veteran's opinion regarding the etiology of the 
condition.  

Given the veteran's etiological opinion, with his factual 
basis supported by official records, the Board finds that the 
right eye retinal detachment is linked to his ACDUTRA and 
service connection is warranted.   




ORDER

Service connection for residuals of a right eye retinal 
detachment are granted.  


REMAND

The veteran asserts that his current left ear hearing loss 
and tinnitus is due to noise exposure during ACDUTRA on 
October 5-6, 1985.  In his original claim, the veteran 
contended that his hearing loss and tinnitus began after he 
participated in firing training with small arms, grenade 
launching and mortar practice for six consecutive hours using 
ear cups for protection.  He stated that he sought immediate 
treatment for hearing loss and tinnitus.  In an August 2000 
statement, the veteran indicated that the hearing problem and 
tinnitus became permanent by the end of October 1985.  The 
veteran claims no other in-service or non-service incident 
caused his left ear hearing loss or tinnitus.  

Air National Guard records confirmed that the veteran 
participated in small arms training on October 5th and 6th in 
1985.  Unfortunately, there is no medical record of treatment 
for hearing problems or tinnitus shortly thereafter.  A March 
22, 1986 Report of Medical Examination noted normal left ear 
hearing and abnormal right ear hearing.  The physician noted 
the right ear hearing loss with a comment from the veteran 
that he went shooting yesterday.  

An April 1986 medical record indicated complaints of tinnitus 
and abnormal findings for left ear speech discrimination.  A 
March 1990 Report of Medical Examination and findings from a 
March 1999 audiogram indicated left ear hearing loss.  VA 
examination report dated in August 2000 also confirmed both 
left ear hearing loss and tinnitus.  The August 2000 VA 
examination report included a statement under pertinent 
service history, "(v)eteran reports he was in an explosion 
in 1986."  None of these medical evaluations includes any 
etiological opinion.



In his original claim dated in June 2000, the veteran 
asserted that in late October 2001, a small nodule was 
detected in the right posterior lobe which was found to be 
positive for a well differentiated adeno carcinoma.  In a 
July 2000 written statement, the veteran indicated that the 
prostate malignant condition which developed following his 
return from active duty service occurred during active 
service.  In an August 2000 statement, the veteran indicated 
that he had urinary difficulties of retention beginning in 
late February 1991.  The retention reached almost 90 percent 
by April 1991, requiring catheterization and biopsy.

Notwithstanding the veteran's opinion as to etiology, the 
first diagnosis of record is not until October 1991, seven 
months post service.  Nor is it clear that the veteran has a 
current disability.  The most recent evidence of record is a 
March 2000 private medical record indicating that "in spite 
of the negative prostascint scan in February 2000, [the 
physician] felt that there is high likelihood of recurrent 
disease in the prosthetic bed itself...."

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination to assess the nature and 
etiology of the veteran's left ear hearing 
loss and tinnitus.  A copy of the claims 
file and this remand should be provided to 
the physician.  The physician is asked to 
solicit from the veteran all prior 
acoustic trauma, especially inquiring 
about the veteran's involvement in 
"shooting" in March 1986 that caused 
abnormal readings in his right ear on 
evaluation in March 1986,  and an 
explosion in 1986 as noted in his August 
2000 VA examination report.  

The physician should provide an opinion as 
to whether there is a 50 percent 
probability or greater that the veteran's 
current left ear hearing loss and tinnitus 
are due to noise exposure during service.  
The physician should offer a complete 
rationale for any opinion provided and 
reconcile that opinion with the evidence 
in the claims folder and particularly the 
service medical records.

2.  Schedule the veteran for a VA 
examination to assess the nature and 
etiology of any current prostate 
disability or residuals of a prior 
prostate disability.

A copy of the claims file and this remand 
should be provided to the physician.  

The physician should provide an opinion as 
to whether there is a 50 percent 
probability or greater that the veteran 
has a current prostate disability, or any 
residuals of a prior prostate disability, 
to include prostate cancer.  The physician 
should offer a complete rationale for any 
opinion provided and reconcile that 
opinion with the evidence in the claims 
folder and particularly the service 
medical records.

3.  Upon completion of the above requested 
development, the RO should readjudicate 
the veteran's service connection claims 
taking into account the newly obtained VA 
examination reports and etiology opinions.  
All applicable laws and regulations should 
be considered.  If any of the benefits 
sought on appeal remain denied, the 
veteran should be provided with a 
supplemental statement of the case and 
given the opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).






			
	RONALD W. SCHOLZ	THOMAS J. DANNAHER
	          Acting Veterans Law Judge                                
Veterans Law Judge
          Board of Veterans' Appeals                          
Board of Veterans' Appeals


	                         
__________________________________________
MARK W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


